Citation Nr: 0602592	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  03-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from November 21, 
1996, to January 22, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for an acquired psychiatric disorder.

In November 2004, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in January 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board notes that during his July 2005 VA examination, the 
veteran stated that he received Social Security 
Administration (SSA) disability benefits.  VA has a duty to 
assist in gathering social security records when put on 
notice that the veteran is receiving social security 
benefits. See Murincsak v. Derwinski, 2 Vet.App. 363 (1992); 
Masors v. Derwinski, 2 Vet.App. 180 (1992). 

The Board also notes that in his June 2003 substantive 
appeal, the veteran requested a Travel Board hearing at the 
RO.  As the veteran has not been afforded a Travel Board 
hearing, the Board finds that the RO should schedule a Travel 
Board hearing at the RO.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

2.  The RO should take appropriate action 
to schedule the veteran for a Travel 
Board hearing at the Pittsburgh, 
Pennsylvania RO before a Veterans Law 
Judge.  A copy of the notice provided to 
the veteran of the scheduled hearing 
should be placed in the claims folder.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the appellant and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

